Citation Nr: 0824732	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  00-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as nerve damage in the arms and legs secondary to 
shrapnel wounds and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  He served in the Republic of Vietnam and was 
awarded the Bronze Star Medal and Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In that decision, the RO denied, inter alia, 
the veteran's claim of entitlement to service connection for 
peripheral neuropathy; he alleges nerve damage in his arms 
and legs secondary to shrapnel wounds and/or herbicide 
exposure.

This case has a long and sorted procedural history, which 
initially included several other claims, as the Board 
explained in February 2005 when remanding the claim for 
peripheral neuropathy in the arms and legs to the RO via the 
Appeals Management Center (AMC).  This is the only remaining 
claim at issue since the veteran has not perfected his appeal 
of two additional claims, for restoration of a 10 percent 
rating for a scar on his right ear as a residual of a shell 
fragment wound and for a total disability rating based on 
individual unemployability (TDIU).  After, on remand, 
receiving statements of the case (SOCs) in April 2008 
concerning these additional claims, he did not respond by 
submitting the required substantive appeal (VA Form 9 or 
equivalent statement) concerning them.  
See 38 C.F.R. §§ 20.200, 20.302, etc. (2007).



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and engaged in combat, as evidence by his receipt 
of the Purple Heart Medal.

2.  His peripheral neuropathy, however, did not manifest and 
was not diagnosed within two years of his last exposure to 
Agent Orange in Vietnam, and the most probative medical 
evidence of record indicates this condition is unrelated to 
his military service - including to his service-connected 
shrapnel wounds and presumed exposure to Agent Orange in 
Vietnam.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
February 2000, February 2002, September 2002 and February 
2005.  These letters informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  He was 
also asked to submit relevant evidence and/or information in 
his personal possession.  And as for the Dingess 
requirements, since the Board is denying his claim for 
service connection, the downstream disability rating and 
effective date elements of this claim are ultimately moot.  
So not providing notice concerning these downstream elements 
of the claim is nonprejudicial, i.e., harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records he and his representative 
identified as pertinent to the claim, including both VA and 
private treatment records as well as records from the Social 
Security Administration (SSA).  The veteran was also examined 
by VA in November 2000 and January 2003 to determine whether 
his peripheral neuropathy is related to exposure to Agent 
Orange in Vietnam and/or to his already service-connected 
shrapnel wounds.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

II.  Merits of the Claim

The veteran was diagnosed with peripheral neuropathy in his 
extremities in September 1999.  He claims this condition is 
due to Agent Orange exposure during his tour in Vietnam or, 
alternatively, is related to his already service-connected 
shrapnel wounds involving his upper and lower extremities.  
Unfortunately, his claim fails under both of these purported 
theories.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence establishing that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).



If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e).  For purposes of the presumption, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id.

In this case, the record shows the veteran served in the 
Republic of Vietnam during the Vietnam War.  The record also 
shows he was diagnosed with peripheral neuropathy in 
September 1999.  However, peripheral neuropathy is not among 
the diseases for which the Secretary of VA has determined is 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam War.  See 38 C.F.R. §§ 
3.307(d), 3.309(e).  Concerning this, the Board emphasizes 
the veteran has not been diagnosed as having acute or 
subacute peripheral neuropathy, which the governing 
regulation requires have appeared within weeks or months of 
his last exposure to Agent Orange in Vietnam and have 
resolved within two years of the date of onset.  To the 
contrary, his service medical records make no reference to 
peripheral neuropathy, much less specifically to acute or 
subacute peripheral neuropathy, nor does the file contain any 
such relevant medical or other records during the two-year 
period after he was discharged from service in October 1967 
(when, at the very latest, he could have been exposed to 
Agent Orange).  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Indeed, as mentioned, the evidence shows that peripheral 
neuropathy was first diagnosed in 1999, approximately 
32 years after he returned home from Vietnam.  In short, his 
peripheral neuropathy cannot be characterized as acute or 
subacute, as defined by VA regulation.



Since acute or subacute peripheral neuropathy, present within 
two years of discharge, are the only neuropathies listed in 
section 3.309(e), service connection on a presumptive basis 
due to Agent Orange exposure is not warranted for the 
veteran's peripheral neuropathy.  See 59 Fed. Reg. 341 (1994) 
(wherein the Secretary of VA formally announced that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for certain 
conditions, to specifically include circulatory disorders or 
for "any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.").  See, too, 67 Fed. Reg. 42,600 (June 24, 
2002).

That notwithstanding, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims, as here, based on exposure to Agent Orange.  
See Brock v. Brown, 10 Vet. App. 155 (1997).

But the Board also finds that service connection for the 
veteran's peripheral neuropathy is not warranted on a direct 
incurrence basis, either, as this condition was first 
identified many years after his service ended and has been 
attributed to a Vitamin B12 deficiency - a problem that also 
was first identified many years after his military service 
ended.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); see also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
addition, since the veteran's peripheral neuropathy is due to 
a Vitamin B12 deficiency, there is also no basis to find this 
condition is proximately due to or the result of his service-
connected shrapnel wounds.



The only medical evidence in support of the veteran's claim 
is a March 2000 letter from J.G., M.D.  In the letter, Dr. 
J.G. opines that, "[i]t is highly probable that 
[the veteran's] peripheral neuropathy is due to his exposure 
to Agent Orange."  Dr. J.G. then adds, "[the veteran] has 
no evidence of Vitamin B12 deficiency to account for his 
neuropathy.  I have no other explanation for his neuropathy 
at this time.  I did some research and Agent Orange can cause 
peripheral neuropathy.  [The veteran] has no other history of 
exposure to any other heavy metals or toxins."  Dr. J.G. 
also stated, "[i]n addition, he has shrapnel fragments in 
both lower extremities where some [of] these fragments appear 
on X-ray to be on the tibial nerve and could have caused some 
damage."

Thus, Dr. J.G. has attributed the veteran's peripheral 
neuropathy to Agent Orange exposure in service as well as to 
his already service-connected shrapnel wounds.  But there are 
three major problems with Dr. J.G.'s opinion, which, in 
combination, significantly limit its probative value.  First, 
there is no indication that Dr. J.G. based her opinion on a 
review the veteran's claims file.  In Elkins v. Brown, 
5 Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician had reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  

The second problem with Dr. J.G.'s opinion is that, in a 
February 2000 treatment record - dated just one month prior 
to her March 2000 opinion - Dr. J.G. acknowledged the veteran 
had questionable vitamin B12 deficiency.  Treatment records 
dated in 2000 and 2001 also show that Dr. J.G was treating 
the veteran with vitamin B12 injections.  Therefore, in light 
of Dr. J.G.'s prior acknowledgment that the veteran had a 
vitamin B12 deficiency, she contradicts her own opinion in 
March 2000 that there was no evidence of Vitamin B12 
deficiency to account for the veteran's peripheral 
neuropathy.  This inconsistency significantly undermines the 
credibility of Dr. J.G.'s March 2000 opinion.  See Madden V. 
Gober, 125 F.3d. 1477 1481 (Fed.Cir. 1997) (holing that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

The third problem with Dr. J.G.'s March 2000 opinion, to the 
extent it suggests a possible correlation between the 
veteran's shrapnel wounds and his peripheral neuropathy - at 
least inasmuch as it affects his lower extremities - is that 
Dr. J.G. used equivocal language ("...could have caused some 
damage.") when suggesting this cause-and-effect.  There are 
a line of precedent cases discussing the lesser probative 
value of opinions that are equivocal, which essentially state 
that it is possible the condition at issue is attributable to 
the veteran's military service, including, as here, by way of 
an already service-connected disability.  See, e.g., Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. 
App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  And 
these cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, and that VA adjudicators should consider 
the words used in their proper context, a doctor's opinion 
phrased in terms tantamount to "may" be related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

In contrast, a VA examiner reviewed the claims file and 
examined the veteran on two separate occasions before 
concluding that his peripheral neuropathy is indeed due to 
vitamin B12 deficiency and has no etiological relationship to 
either Agent Orange or his service-connected shrapnel wounds.  
In a November 2000 VA examination report, the examiner 
recorded the veteran's 10-to-12-year history of numbness in 
both feet, as well as a 15-to-20-year history of numbness in 
his right hand.  Under the diagnoses section, the examiner 
noted: 

1.  Right carpal tunnel syndrome, which is 
moderate, which has been confirmed 
electrodiagnostically with the onset of symptoms 15 
to 20 years ago, according to the [veteran.].  The 
examiner is therefore unable to relate this to 
shrapnel wounds in 1966.  

2.  Mild diffuse sensorimotor peripheral neuropathy 
of the lower extremities.  It is of the opinion of 
the examiner that this is idiopathic.  The examiner 
is unable to relate this to the [veteran's] 
military experience in the 1960s, because these 
symptoms began 10 [to] 12 years ago, according to 
the [veteran].  Approximately 25-30% of peripheral 
neuropathies are idiopathic, and it appears that 
this [veteran] has an idiopathic sensorimotor 
peripheral neuropathy of the lower extremities.  In 
addition, this cannot be attributed to shrapnel 
wounds of the lower extremities because it appears 
to be diffuse.

In a January 2003 VA examination report, based on another 
review of the claims file and physical examination, the same 
VA examiner diagnosed the veteran with mild distal 
symmetrical sensory peripheral neuropathy of both lower 
extremities, which the examiner again concluded was secondary 
to vitamin B12 deficiency.  The examiner pointed out that the 
veteran was then currently on vitamin B replacement therapy 
for this.  The examiner reiterated that findings on 
examination were not consistent with this being due to 
shrapnel injuries.  In addition, he opined that this 
condition was unrelated to Agent Orange exposure.  He 
explained that there is some evidence that Agent Orange 
exposure can cause an acute peripheral neuropathy at the time 
of exposure, which typically improves following removal of 
exposure.  But the veteran's sensory symptoms only developed 
in recent years, and there is no evidence that Agent Orange 
exposure can cause delayed chronic peripheral neuropathy.



The Board places greater probative value on the VA examiner's 
opinions that the veteran's peripheral neuropathy is 
unrelated to Agent Orange exposure in Vietnam as well as to 
his service-connected shrapnel wounds, as these opinions are 
based on a review of the claims file, objective clinical 
evaluation, and are consistent with the evidence of record.  
More specifically, his peripheral neuropathy was first 
manifested many years after service (not contemporaneous to 
his exposure to Agent Orange in Vietnam, and then resolved) 
and it has been attributed to a factor unrelated to his 
military service - namely, vitamin B12 deficiency that even 
his strongest proponent, Dr. J.G., has been treating him for 
with replacement therapy.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

In addition to this medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his peripheral 
neuropathy is related to Agent Orange exposure and/or to his 
service-connected shrapnel wounds, as a layman without any 
medical training and expertise, he simply is not qualified to 
render a medical opinion concerning the etiology of a 
neurological disorder such as peripheral neuropathy.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  He is only 
competent to comment on symptoms (e.g., numbness in his 
extremities) he may have personally experienced, but not the 
cause of them, and in particular whether they are due to 
Agent Orange exposure or his shell fragment wounds.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

Service connection for peripheral neuropathy, claimed as 
nerve damage in the arms and legs, is denied.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


